--------------------------------------------------------------------------------


COMMUNICATE.COM, INC.   Incentive Stock Option Agreement Granted under the 2007
Stock Incentive Plan


1.

Grant of Option.

     This agreement evidences the grant by Communicate.com, Inc., a Nevada
corporation (the “Company”), effective on November 9th 2007 (the “Grant Date” or
the “Effective Date”) to Mark Melville, an employee of the Company (the
“Participant”), of an option to purchase, in whole or in part, on the terms set
forth herein and in the Company’s 2007 Stock Incentive Plan (the “Plan”) and the
employee’s Employment Agreement dated November 9th, 2007 (the “Employment
Agreement”), a total of 1,000,000 shares (the “Shares”) of common stock, $0.001
par value per share, of the Company (“Common Stock”) at a price per share equal
to the market closing price of the Common Stock on the Effective Date (as
defined in the Employment Agreement). Unless earlier terminated, this option
shall expire at 5:00 p.m., Pacific time, on the date that is the fifth
anniversary of the Effective Date (the “Final Exercise Date”).

     It is intended that the option evidenced by this agreement shall be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Should the grant for any reason not be or become eligible to be treated as an
incentive stock option under U.S. or Canadian law, it shall be deemed a
non-qualified stock option under U.S. or Canadian law. Except as otherwise
indicated by the context, the term “Participant”, as used in this option, shall
be deemed to include any person who acquires the right to exercise this option
validly under its terms.

2.

Vesting Schedule.

     This option will become exercisable (“vest”) as to (i) 33.333% of the
Shares on the first anniversary of the Effective Date and (ii) an additional
8.333 % of the Shares on the last day of each successive three-month period
thereafter, until all such Shares have vested.

     The right of exercise shall be cumulative so that to the extent the option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option hereunder or under the Plan.

3.

Exercise of Option.

     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share or for fewer than one hundred whole shares.

     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he

--------------------------------------------------------------------------------

or she exercises this option, is, and has been at all times since the Grant
Date, an employee or officer of, or consultant or advisor to, the Company or any
parent or subsidiary of the Company as defined in Section 424(e) or (f) of the
Code (an “Eligible Participant”).

     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) below, the right to exercise this option shall terminate thirty
(30) days after such cessation (but in no event after the Final Exercise Date),
provided that this option shall be exercisable only to the extent that the
Participant was entitled to exercise this option on the date of such cessation.
Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the provisions of any employment contract, or is terminated for
Just Cause (as set forth in the Employment Agreement), violates any
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company, the right to exercise this option shall terminate
immediately upon written notice to the Participant from the Company describing
such violation; provided this option shall terminate immediately without notice
upon a discharge for Just Cause.

     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “Just Cause” as specified in
paragraph (c) above, this option shall be exercisable, within the period of two
months following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

4.

Company Right of First Refusal.

     (a) Notice of Proposed Transfer. If the Participant proposes to sell,
assign, transfer, pledge, hypothecate or otherwise dispose of, by operation of
law or otherwise (collectively, “transfer”) any Shares acquired upon exercise of
this option, then the Participant shall first give written notice of the
proposed transfer (the “Transfer Notice”) to the Company. The Transfer Notice
shall name the proposed transferee and state the number of such Shares the
Participant proposes to transfer (the “Offered Shares”), the price per share and
all other material terms and conditions of the transfer.

     (b) Company Right to Purchase. For 30 days following its receipt of such
Transfer Notice, the Company shall have the option to purchase all or part of
the Offered Shares at the price and upon the terms set forth in the Transfer
Notice. In the event the Company elects to purchase all or part of the Offered
Shares, it shall give written notice of such election to the Participant within
such 30-day period. Within 10 days after his receipt of such notice, the
Participant shall tender to the Company at its principal offices the certificate
or certificates representing the Offered Shares to be purchased by the Company,
duly endorsed in blank by the Participant or with duly endorsed stock powers
attached thereto, all in a form suitable for transfer of the Offered Shares to
the Company. Promptly following receipt of such certificate or certificates, the
Company shall deliver or mail to the Participant a check in payment of the
purchase price for such Offered Shares; provided that if the terms of payment
set forth in the

- 2 -

--------------------------------------------------------------------------------

Transfer Notice were other than cash against delivery, the Company may pay for
the Offered Shares on the same terms and conditions as were set forth in the
Transfer Notice; and provided further that any delay in making such payment
shall not invalidate the Company’s exercise of its option to purchase the
Offered Shares.

     (c) Shares Not Purchased By Company. If the Company does not elect to
acquire all of the Offered Shares, the Participant may, within the 30-day period
following the expiration of the option granted to the Company under subsection
(b) above, transfer the Offered Shares which the Company has not elected to
acquire to the proposed transferee, provided that such transfer shall not be on
terms and conditions more favorable to the transferee than those contained in
the Transfer Notice. Notwithstanding any of the above, all Offered Shares
transferred pursuant to this Section 4 shall remain subject to the right of
first refusal set forth in this Section 4 and such transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Section 4.

     (d) Consequences of Non-Delivery. After the time at which the Offered
Shares are required to be delivered to the Company for transfer to the Company
pursuant to subsection (b) above, the Company shall not pay any dividend to the
Participant on account of such Offered Shares or permit the Participant to
exercise any of the privileges or rights of a stockholder with respect to such
Offered Shares, but shall, in so far as permitted by law, treat the Company as
the owner of such Offered Shares.

     (e) Exempt Transactions. The following transactions shall be exempt from
the provisions of this Section 4:

          (1) any transfer of Shares to or for the benefit of any spouse, child
or grandchild of the Participant, or to a trust for their benefit;

          (2) any transfer pursuant to an effective registration statement filed
by the Company under the Securities Act of 1933, as amended (the “Securities
Act”); and

          (3) the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation);

provided, however, that in the case of a transfer pursuant to clause (1) above,
such Shares shall remain subject to the right of first refusal set forth in this
Section 4 and such transferee shall, as a condition to such transfer, deliver to
the Company a written instrument confirming that such transferee shall be bound
by all of the terms and conditions of this Section 4.

          (f) Assignment of Company Right. The Company may assign its rights to
purchase Offered Shares in any particular transaction under this Section 4 to
one or more persons or entities.

          (g) Termination. The provisions of this Section 4 shall terminate upon
the earlier of the following events:

- 3 -

--------------------------------------------------------------------------------

          (1) the closing of the sale of shares of Common Stock in an
underwritten public offering pursuant to an effective registration statement
filed by the Company under the Securities Act; or

          (2) the sale of all or substantially all of the capital stock, assets
or business of the Company, by merger, consolidation, sale of assets or
otherwise (other than a merger or consolidation in which all or substantially
all of the individuals and entities who were beneficial owners of the Common
Stock immediately prior to such transaction beneficially own, directly or
indirectly, more than 75% of the outstanding securities entitled to vote
generally in the election of directors of the resulting, surviving or acquiring
corporation in such transaction).

     (h) No Obligation to Recognize Invalid Transfer. The Company shall not be
required (1) to transfer on its books any of the Shares which shall have been
sold or transferred in violation of any of the provisions set forth in this
Section 4, or (2) to treat as owner of such Shares or to pay dividends to any
transferee to whom any such Shares shall have been so sold or transferred.

     (i) Legends. The certificate representing Shares shall bear a legend
substantially in the following form (in addition to, or in combination with, any
legend required by applicable federal and state securities laws and agreements
relating to the transfer of the Company securities):

"The shares represented by this certificate are subject to a right of first
refusal in favor of the Company, as provided in a certain stock option agreement
with the Company."


5.

Agreement in Connection with Public Offering.

     The Participant agrees, in connection with an underwritten public offering
of the Company’s securities pursuant to a registration statement under the
Securities Act, (i) not to sell, make short sale of, loan, grant any options for
the purchase of, or otherwise dispose of any shares of Common Stock held by the
Participant (other than those shares included in the offering) without the prior
written consent of the Company or the underwriters managing such initial
underwritten public offering of the Company’s securities for a period of 180
days from the effective date of such registration statement, and (ii) to execute
any agreement reflecting clause (i) above as may be requested by the Company or
the managing underwriters at the time of such offering.

6.

Nontransferability of Option.

     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

7.

Provisions of the Plan.

- 4 -

--------------------------------------------------------------------------------

     In addition to the terms of the Employment Agreement, this option is
subject to the provisions of the Plan, a copy of which is furnished to the
Participant with this option.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 

 

 

 

- 5 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

  Communicate.com, Inc.       Dated: November 9, 2007 By: /s/ C. Geoffrey
Hampson             Name:         C. Geoffrey Hampson            
Title:           Chief Executive Officer

- 6 -

--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Company’s 2007 Stock Incentive Plan.

PARTICIPANT:

/s/ Mark Melville

Address:

- 7 -

--------------------------------------------------------------------------------